Citation Nr: 0327832	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 1993 rating decision, service connection for PTSD 
was granted, and a 10 percent disability evaluation was 
assigned.  By rating decision, dated in November 1993, the RO 
assigned a 30 percent rating for PTSD.  Since the increase to 
30 percent did not constitute a full grant of the benefit 
sought, the claim for a higher rating remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
disturbance of motivation and mood and considerable 
difficulty in establishing and maintaining effective 
relationships.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective since November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By letter dated in May 1993, R. C., MFCC, stated that the 
veteran had been undergoing treatment for PTSD twice per 
month since September 1992.  He related that the veteran 
experienced intense episodic depression and anxiety, a 
sleeping disorder, explosive outbursts, anger, intrusive and 
violent thoughts, and widely labile mood swings.  He noted 
that the veteran had episodes of drinking, was unemployed, 
and was reportedly isolated.  The letter notes that overall 
progress had not been anticipated.  R. C. stated that the 
veteran had had a recent period of decompensation and had 
been placed on medication.  

On VA examination in July 1994, the examiner stated that the 
information upon which the report was based was obtained 
directly from the veteran.  The examiner noted the veteran's 
report of being jumpy, especially when cars backfired, of 
being hypervigilant, and of having intrusive thoughts and 
flashbacks of Vietnam.  The report of examination notes that 
he was employed as a mechanic and that he lived with his 
wife.  On examination, he was dressed casually and appeared 
his stated age.  He was noted to be cooperative.  His mood 
was depressed and his affect was restricted.  Speech was 
spontaneous, with a normal rate, volume, and tone.  His 
thought processes were logical and goal directed.  There was 
no loosening of association or flight of ideation.  He was 
not suicidal.  His insight and judgment were fair.  He was 
well oriented to time, place, person, and purpose.  He was 
able to recall three out of three words after three minutes.  
His short-term and long-term memory were intact.  He was able 
to spell a word backward without difficulty and was able to 
interpret a proverb.  The relevant diagnosis was PTSD.  A GAF 
(global assessment of functioning) of 50 was assigned.  The 
highest GAF during the previous year was noted to be unknown.  

Private treatment records from R. H., received in May 1995, 
reflect treatment for PTSD.  A March 1995 record of treatment 
notes a long history of unemployment and that he was 
currently unemployed.  R. C. noted that the veteran had been 
in treatment with him since late 1993.  On examination, the 
veteran was noted to be somewhat fearful and withdrawn, but 
cooperative.  His affect was appropriate.  His mood was 
depressed and angry.  Thought content was related.  R. C. 
noted that the veteran was preoccupied with unemployment.  
Judgment was adequate.  Insight was good.  He was well-
oriented times three.  The assessment was PTSD, chronic type.  
A GAF of 45 was assigned.  Highest GAF in the previous year 
was noted to be 40.  R. C. stated that the veteran's symptoms 
were severe and disabling, and significantly interfered with 
his ability to perform at the workplace.  

In a VA Form 9, received in May 1995, the veteran stated that 
his PTSD had become worse.  He related that during the 
previous several years, he had had several different jobs, 
difficulties with law enforcement, bouts of severe 
depression, frequent insomnia, and flashbacks from Vitenam.  

On VA examination in July 1995, the examiner stated that the 
information upon which the report was based was obtained 
directly from the veteran.  The veteran complained of 
intrusive thoughts and flashbacks of Vietnam.  On 
examination, the veteran was noted to be dressed casually, 
and cooperative.  His mood was depressed and his affect was 
restricted.  Speech was spontaneous, with a normal rate, 
volume, and tone.  Thought process was logical and goal 
directed.  There was no loosening of association or flight of 
ideation.  His insight was impaired and his judgment was 
fair.  He was well oriented to time, place, person, and 
purpose.  His short- and long-term memories were intact.  The 
relevant assessment was PTSD.  His psychological stressors 
were noted to be severe.  A GAF of 50 was assigned.  The 
highest GAF in the last year was unknown.  

By letter received in October 1995, the veteran's wife stated 
that she had known the veteran for three years.  She related 
that the veteran had had increasingly more frequent mood 
swings since November 1993.  She noted that his moods lasted 
for indefinite periods.  She stated that he seemed depressed, 
unable to cope with everyday upsets, isolated himself, and 
had nightmares and difficulty sleeping.  

VA outpatient treatment records, dated in October 1996, 
reflect complaints of depression, anhedonia, agitation, 
anger, hostility, becoming easily aggravated, low energy, 
listlessness, poor sleep, guilt, fair concentration, and 
decreased appetite.  He denied suicidal ideation.  The 
diagnoses were PTSD and major depressive disorder, severe.  

A December 1996 VA outpatient treatment record reflects that 
the veteran was employed as an auto mechanic.  The examiner 
noted that he had been compliant with medications and was 
experiencing some relief of symptoms.  He stated that his 
mental status was compatible with a diagnosis of PTSD, to 
include irritability, depression, anxiety, and intrusive 
thoughts of Vietnam.  

On VA examination in May 1997, the examiner stated that he 
had reviewed the veteran's C-file.  The veteran was noted to 
be cleanly dressed.  The examiner noted that he cooperated 
with courtesy, but with some kind of neutral attitude toward 
the outcome, and casually answered the questions, but did not 
try to impose his opinion on the examiner.  The report of 
examination notes that the veteran shrugged his shoulders 
several times and stated that he did not care.  On 
examination, he was well oriented and he had good contact 
with outside reality.  Psychiatric manifestations were not 
observed and psychotic content was not suspected.  He did not 
have a visible anxiety level or depression.  The examiner 
noted that he talked about his Vietnam experience in a 
somewhat reasonable manner.  The veteran reported being 
verbally abusive, and conveyed that he had had many fights 
with friends and his superiors.  He complained of sleep 
disturbance and nightmares associated with Vietnam.  The 
examiner observed that the veteran did not feel particularly 
uncomfortable talking about his Vietnam experiences, 
presenting his experiences and complaints in a matter-of-fact 
manner.  The examiner indicated that such was not typical for 
those with intense PTSD.  The examiner stated that the 
veteran had some degree of PTSD, but believed that the 
fundamental problem with the veteran was one associated with 
his personality.  He noted that the heavy use of alcohol for 
so many years, as well as his sexual offenses, was related to 
a personality problem rather than PTSD.  The diagnoses were 
personality disorder, not otherwise specified, history of 
pedophilia, history of serious alcohol dependence, allegedly 
much improved, and PTSD, mild.  

VA outpatient treatment records, dated in May 1997, note that 
the veteran had attempted suicide by taking an overdose of 
medications.  The veteran denied any current suicidal 
ideation and denied any suicide attempt in association with 
the overdose.  

A July 1997 VA outpatient treatment record reflects the 
veteran's nightmares, with night sweats, three to four times 
per week.  He stated that his concentration was frequently 
inadequate complaints of difficulty falling asleep, only 
sleeping four to five hours per night, that he awoke feeling 
anxious/panicked, having to get out of bed to check the 
perimeter, and of combat-related and that his short-term 
memory was characterized by forgetting what he got up to get.  
He related that his level of irritability, particularly when 
not on medication, was quite high, and that he tended to be 
hypervigilant when attempting to function in public places, 
that he continued to experience an exaggerated startle 
response, that he had plans and goals for the future but 
believed it was unlikely that he would live to fulfill them, 
and that both by description and by self-report, he tended to 
be distant/detached in relationships.  

An August 1997 VA outpatient treatment record reflects that 
the veteran presented as moderately depressed and somewhat 
guarded, but cooperative.  The examiner noted that he 
appeared receptive to the feedback and indicated that it was 
congruent with his current life context.  Examples were noted 
to include that the veteran acknowledged his depressed 
affect, anxiety, and guardedness, along with his experience 
of a number of somatic complaints, low self-esteem, 
pessimism, distrust of his own psychological functioning, the 
need to look good even when aware that he may not be 
functioning particularly well mentally, and/or physically, 
resentment of authority figures and social nonconformity, the 
belief that life had treated him unfairly, excessive guilt 
and self-punishing thoughts, oversensitivity to the comments 
and behavior of others, agitated rumination, difficulty in 
establishing and maintaining meaningful relationships, 
concern regarding the quality of his thinking, concentration 
and memory problems, withdrawal into fantasy and day 
dreaming, unusual sensory experiences, resentment towards 
those who made demands on him but who were judged by him as 
being less capable and competent than he was, social 
isolation, and diminished psychological defense/problem 
resolving issues.  The examiner stated that testing was 
significant for PTSD at a mild-to-moderate level.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2003), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2003).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2003).  

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the March 1993, November 1993, January 1994, 
August 1995, January 1996 rating decisions of the reasons and 
bases for the decisions.  He was further notified of this 
information in the March 1995 statement of the case and in 
the August 1995, August 1996, July 2000, June 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the rating decisions and in the 
statement and supplemental statements of the case informed 
him of the information and evidence needed to substantiate 
the claim.  In the February 2001 Board Remand, the veteran 
was invited to submit additional evidence.  In May 2001, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letters dated in October 
2000 and August 2003, he was advised of the procedures by 
which to submit additional evidence in support of his claim.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  The Board notes that the veteran was 
afforded an opportunity to undergo VA examination in 
accordance with the February 2001 Board remand; however he 
was unavailable to report for examination.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  



Analysis

Initially, the Board notes that the veteran did not report 
for a VA examination.  The Board accepts the reason that he 
will not report for examination as one of good cause.  The 
record indicates that the reason that he will not report will 
be in effect for many years.  Thus, the claim must be 
evaluated on the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  

In the rating decisions on appeal, the RO reviewed the 
veteran's claim for PTSD under the old rating criteria for 
mental disorders.  The criteria for mental disorders were 
amended in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and that a uniform rating is warranted.  

Initially, the Board notes that GAF scores between 40 and 50 
have been assigned.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  In reaching a determination in this case, the 
Board has considered the whole of the evidence, to include 
the veteran's statements, the assigned GAF scores, and the 
medical opinions.  

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has nightmares, 
flashbacks, difficulty sleeping, and depression.  

The Board and finds that an evaluation in of 50 percent is 
warranted for the veteran's PTSD under the old or new 
criteria.  On VA examination in July 1994, his mood was 
depressed and his affect was restricted.  In May 1995, R. C. 
stated that his PTSD symptoms were severe and disabling.  On 
VA examination in July 1995, his insight was impaired.  In 
August 1997, the VA examiner reported that he was moderately 
depressed.   The October 1996 VA examiner and the March 
1995private examiner characterized the veteran's PTSD 
symptoms as severe.  The records indicate that he had 
difficulty in establishing and maintain meaningful 
relationships.  Thus, the Board finds that the record 
supports a 50 percent disability evaluation for PTSD.  

An evaluation in excess of 50 percent for PTSD, however, is 
not warranted under either the old or new criteria.  In 
reaching this determination, the Board is aware that there is 
positive and negative evidence.  The whole of the record 
reflects that the veteran has maintained hygiene and the 
ability to communicate.  Examiners have determined that he is 
capable of performing daily activities of living.  He has 
maintained orientation and he does not show grossly 
inappropriate behavior due to PTSD.  His inappropriate 
behavior was clearly attributed to non-PTSD factors by a 
professional.  The Board is aware that the veteran received 
some lower end GAF scores, ranging from 40 to 50.  The Board, 
however, accords less probative value to the GAF scores than 
the actual psychiatric manifestations noted in the reports.  
Furthermore, those examiners failed to account for various 
aspects of the veteran's conduct and abuse.  The Board finds 
that the characterization of the veteran's PTSD as moderate, 
by a later examiner, is more consistent with the clinical 
findings and degree of impairment due to PTSD.  

The Board notes that the records indicate that the veteran 
took an overdose of medication in May 1997.  The veteran, 
however, specifically denied that it was a suicide attempt 
and denied suicidal ideation at that time, as well as in 
October 1996.  The July 1994 VA examiner specifically stated 
that he was not suicidal.  The Board further notes that in 
May 1995, R. C. opined that PTSD significantly interfered 
with the veteran's ability to perform at the workplace.  The 
record reflects that the veteran was employed in July 1994 
and December 1996.  The December 1996 VA examiner noted that 
the veteran was experiencing relief from symptoms.  Moreover, 
the May 1997 VA examiner specifically stated that there were 
no psychiatric manifestations.  Rather, the veteran's 
fundamental problem was a personality disorder, not PTSD.  To 
the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning of 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2003); Beno 
v. Principi, 3 Vet. App. 434 (1992).  The Board finds that 
the May 1997 VA examination report has heightened probative 
value, as the examiner is a medical doctor, he reviewed the 
veteran's claims folder, and provided a complete rationale 
for his opinion.  

The veteran is competent to assert that he is worse and the 
rating increase is recognition of a greater disability.  The 
Board, however, does not ignore conclusions of medical 
professionals that constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Board must evaluate medical evidence and 
the veteran's statements, both being probative of the 
severity of his disability.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2003) is in order.  The evidence, as 
noted previously, failed to show that the veteran's PTSD has 
in the past caused, marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  The Board notes that in 
March 1995, R. C. stated that PTSD symptoms significantly 
interfered with the veteran's ability to perform in the 
workplace.  As noted, however, the veteran was employed in 
July 1994 and in December 1996.  More importantly, the May 
1997 VA examiner attributed the veteran's problems to a 
personality disorder, not PTSD.  The Board notes that as of 
December 1998, the veteran has been unavailable for 
employment.  


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



